            Case 1:20-cv-03495-VSB Document 1 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                           5/4/2020
AMPEN,                                                    :
                                                          :
                                        Plaintiff,        :
                                                          :       18-CV-9474 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
FAINTI, et al.,                                           :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        This action was originally removed from the Supreme Court of the State of New York,

County of Bronx, on October 16, 2018, (Doc. 1), and was assigned to me as case number 18-cv-

9474. On March 18, 2019, I entered an order dismissing with prejudice the claims against

Defendant Dr. Renee Rolston. (Doc. 12.) On March 28, 2019, I endorsed a stipulation of

discontinuance submitted by the parties, dismissing without prejudice the claims against

Defendant Eve Karkowski, and remanding the case to the Supreme Court of the State of New

York, County of Bronx, as there was no longer federal subject matter jurisdiction due to the

dismissal of Karkowski. (Doc. 15.) The case was then remanded to state court. (Dkt. Entry

dated Mar. 28, 2019.)

        On January 13, 2020, Plaintiff refiled this action on the same docket and paid the

requisite filing fee, indicating on the civil cover sheet that the complaint was essentially the same

as the original case removed from state court. (Doc. 16-1.) Plaintiff’s January 13, 2020 filing

also included a document entitled “Summons in a Civil Action,” signed by Plaintiff’s counsel

and listing as the case number the previously terminated case, 18-cv-9474. (Doc. 16, at 1–2.)
          Case 1:20-cv-03495-VSB Document 1 Filed 05/05/20 Page 2 of 2



Plaintiff states, however, that its new complaint should have been assigned a new case number

and filed on a new docket. (Doc. 23.) Accordingly, it is hereby:

       ORDERED that the Clerk shall file the complaint at Document 16 under a new case

number by initiating a new docket, and assign the newly filed action to me. The complaint shall

be deemed to have been filed on January 13, 2020. The Clerk shall also file a copy of this order

on the new docket.

       IT IS FURTHER ORDERED that Plaintiff shall request the issuance of new summonses

and effect service of the complaint and summonses on Defendants.

       IT IS FURTHER ORDERED that all pending motions in case number 18-cv-9474 are

dismissed as moot, without prejudice to refile on the new docket. Defendants shall have 30 days

from the date the new case is opened to file new responses to the complaint. Case number 18-

cv-9474 shall remain terminated.

       IT IS FURTHER ORDERED that Defendant Dr. Renee Rolston shall remain terminated

from the new action, given Plaintiff’s representation that “Plaintiff does not object to dismissal

of this case as to [Rolston].” (Doc. 19, at 6.)

SO ORDERED.

Dated: May 4, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
